Case: 17-13756    Date Filed: 07/10/2018   Page: 1 of 2


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13756
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 9:05-cr-80121-JIC-1


UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                   versus

LINCOLN MOODY,
aka Rateek Allah,

                                                        Defendant - Appellant.

                       ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (July 10, 2018)

Before WILLIAM PRYOR, HULL and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 17-13756     Date Filed: 07/10/2018    Page: 2 of 2


      Rateek Allah, formerly known as Lincoln Moody, appeals pro se the denial

of his motion for compassionate release. The district court ruled that it “lack[ed]

jurisdiction to consider the [m]otion,” and Allah does not challenge that ruling. As

the district court explained, a “court may not modify a term of imprisonment once

it has been imposed” based on the health of a prisoner unless the request is made

“upon motion of the Director of the Bureau of Prisons.” 18 U.S.C.

§ 3582(c)(1)(A). We affirm, but we remand for the limited purpose of allowing the

district court to modify its order to reflect that Allah’s motion is dismissed for lack

of jurisdiction.

   AFFIRMED WITH INSTRUCTIONS TO MODIFY THE JUDGMENT.




                                           2